DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 6/29/2022.
Claims 1-20 are pending and have been examined.
Claims 1-20 are rejected.

Response to Arguments
Drawings
The Applicant has amended the Figure 7.  The objection of 3/3/22 has been withdrawn. 


Rejection of Claims under 35 USC 103
Applicant’s Response:
	The Applicant states 
In particular, the references of record do not teach, disclose, or suggest a network analytical system configured to "receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of network service providers." Rather, Gonguet teaches monitoring a single network as opposed to "network data... related to network activity associated with the plurality of network service providers" as recited in Claim 1. For example, Gonguet teaches "optimizing the network performance," "eliminating or reducing the wasted capacity and bandwidth of the network," or "monitoring the network performance, such as, detecting network congestion or coverage problems." Gonguet at ¶¶ [0017] and [0018]. In other words, Gonguet specifically teaches monitoring a single network but provides no teaching of receiving "network data... associated with the plurality of network service providers" as recited in Claim 1. Furthermore, even if Gonguet did disclose monitoring multiple networks, which Applicant does not concede, Gonguet fails to teach the data being received from a "plurality of network service providers." As will be appreciated by one of skill in the art, receiving network data from a single network or service provider is substantially different from receiving "network data... associated with the plurality of network service providers." Accordingly, Gonguet cannot reasonably be construed to teach, disclose, or suggest a network analytical system configured to "receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of network service providers." Furthermore, although Cossins mentions "a system for managing one or more networks" (Cossins at ¶ [0056]), Cossins does not cure the deficiencies of Gonguet. Rather, as Cossins explains immediately after mentioning "managing one or more networks" and repeatedly throughout the Detailed Description, "the term 'network' may identify one or more different types of geographic areas in which one or more types of data are to be depicted." Cossins at ¶ [0056] (see also Cossins at ¶¶ [0154], [0276], and [0281]). In other words, Cossins refers to different types of networks rather than the number of networks or service providers from which data is received and analyzed. Accordingly, Cossins similarly fails to teach, disclose, or suggest a network analytical system configured to "receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of network service providers." Moreover, Applicant submits that Raleigh, Alexis, Mahimkar, Peterson, and Dicklin, either alone or in combination, fail to cure the deficiencies of Gonguet and Cossins. Therefore, the references of record fail to teach, disclose, or suggest each and every element of Claim 1 and the Office Action has not established a prima facie case of unpatentability.

Examiner’s Response:
Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. The Applicant is arguing that the combination of Gonguet (US 20200162336 A1) and Cossins et al. (US 20050004945 A1) fails to teach a plurality of distinct network service providers. The amended limitation is:
receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of distinct network service providers
In other words, using any interface of a system, receive any network data that has some association with different service providers. Gonguet (US 20200162336 A1) states explicitly: 
In particular embodiments, the system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions). (¶ [0037])
In other words, the system is collecting (receiving) network performance data from user devices across different communication networks (e.g., different carriers or service providers. Thus, Gonguet explicitly states that it is collecting network data from a plurality of distinct network service providers.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7, 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and further in view of Cossins et al. (US 20050004945 A1).

As to claim 1, Gonguet teaches a network analytical system for analyzing network performance by a plurality of distinct network service providers, the system comprising: one or more processors; and at least one memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (See ¶¶ [0099], [0037], Teaches that computer system 700 includes a processor 702, memory 704, storage 706, an input/output (I/O) interface 708, a communication interface 710, and a bus 712. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).), 
	are configured to cause the system to: receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of distinct network service providers (See ¶¶ [0021], [0018], [0037], Teaches that the network optimization system may use the data collection module 202 to collect data from applications running on user devices connected by communication networks. In particular embodiments, the system may collect network performance data directly from the network infrastructure (e.g., cell towers, network fibers, switches, servers). The system may use the data processing and aggregating module 203 to process (e.g., cleaning, filtering) and aggregate the collected data. The processed and aggregated data may be stored in the network performance database 204. In particular embodiments, the system may determine a number of network performance metrics or parameters based on the processed and aggregated data and store these metrics and parameters in the network performance database 204. In particular embodiments, the network performance data 204 may store raw application data, raw network infrastructure data, processed and aggregated application data, processed and aggregated infrastructure data, network performance metrics or parameters, or any related data (e.g., associated cell ID). The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers). The system 100 may use the collected application data for monitoring the network performance, such as, detecting network congestion or coverage problems. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
	analyze and aggregate the network data to generate aggregated network performance data, wherein the aggregated network performance data includes associations with the plurality of distinct network service providers (See ¶¶ [0080], [0018], [0037], Teaches that the system may receive, from a network insights interface of a client system, a query for geographic areas of interest within the communication network. The query may specify one or more network performance criteria for the geographic areas of interest. The network performance criteria may include one or more of the network performance metrics and one or more metric thresholds corresponding to those network performance metrics. The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers). The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
	receive, via a user interface, area of interest data comprising an indication of one or more areas of interest (See ¶ [0080], Teaches that the system may identify one or more geographic areas of interest matching the one or more network performance criteria of the query. Each identified geographic area may contain communication infrastructure connected by the communication network); 
relate, based at least in part on the area of interest data, the aggregated network performance data with the geographic reference data to generated geographic network data (See ¶ [0080], Teaches that the system may determine, for each geographic area of interest, one or more performance features associated with the geographic area of interest based on the one or more network performance metrics derived from the application data of end users collected from the one or more geographic areas of interest).
However, it does not expressly teach receive, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions; and generate, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of one or more areas of interest and associated aggregated network performance data.
Cossins et al., from analogous art, teaches receive, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions (See ¶¶ [0087]-[0088], Teaches that The map server 410 receives and processes communications, such as queries and data, from the web server 402 and the database server 404. The map server 410 transmits communications, such as queries and data, to the web server 402 and the database server 404. The map server 410 communicates with the database server 404 to obtain geospatial data and network data. The map server 410 communicates processed geospatial data and network data to the web server 402. The geocode generator 412 identifies and generates a geocode, such as a latitude and a longitude, based on a search criteria. Alternately, the geocode generator 412 can be configured to identify and generate other geocodes, such as a location identifier that designates a geographic location, based on a search criteria. Examples of other location identifiers are latitude and longitude coordinates, north, south, east, west, up, down, left, right, vertical and horizontal coordinates, North American data (NAD) 27, NAD 83, axial coordinates, other ordinate systems, positioning indicators, and mark identifiers.); 
and generate, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of one or more areas of interest and associated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into Gonguet to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 3, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. Gonguet et al. further teaches wherein the one or more processors, are further configured to cause the system to: generate, based at least in part on the geographic network data, a network improvement mechanism, wherein the network improvement mechanism comprises an improvement or upgrade to physical network to improve the geographic performance of at least one of the plurality of distinct network service providers in the one or more area of interest (See ¶¶ [0080], [0037] Teaches that the system may generate one or more optimization recommendations for one or more of the geographic areas of interest. The generated optimization recommendations may be customized for the geographic areas of interest based on the one or more performance features associated with the respective geographic areas of interest. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
generate estimated network performance data based on implementation of the network improvement mechanism (See ¶ [0024], Teaches that the system may use the pricing system 213 and the cost-revenue model 214 to determine a number of cost-revenue related parameters associated with one or more recommended optimization actions. In particular embodiments, the system may use the content generating system 215 to generate a series of digital content (e.g., Ads campaign) customized for different areas based on the network performance features associated with those areas and the cost-revenue related parameters of the recommended optimization actions. In particular embodiments, the system may use the machine learning (ML) model 216 to determine the network performance features (e.g., which recommendations are effective for which areas) and predict the effectiveness of optimization recommendation. The ML model may be trained based on the historical data stored in the optimization recommendation database 220 or pre-labeled data that is generated for training the ML model. In particular embodiments, the system may generate one or more network optimization recommendations for optimizing the network performance in the identified areas. The optimization recommendations and related data (e.g., optimization action impact, predicted effectiveness) may be stored in the optimization recommendation database 220.). 
However, it does not expressly teach generate, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data.
Cossins et al., from analogous art, teaches generate, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below. Gonguet ¶ [0080] teaches that the system may send, to the client system in response to the query, instructions for presenting one or more of the optimization recommendations in the network insights interface. The optimization recommendation may be displayed on the network insights interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cossins et al. map generation with Gonguet’s optimization recommendations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 5, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more buildings or event venues.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more buildings or event venues (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 6, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more geographic regions including one or more zip code, city, or state.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more geographic regions including one or more zip code, city, or state (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 7, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more roadway.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more roadway (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 10, Gonguet teaches a method for analyzing network performance by a plurality of distinct network service providers, the method comprising: receiving, via an interface of network analytical system, network data comprising data related to network activity associated with the plurality of distinct network service providers (See ¶¶ [0021], [0018], [0037], Teaches that the network optimization system may use the data collection module 202 to collect data from applications running on user devices connected by communication networks. In particular embodiments, the system may collect network performance data directly from the network infrastructure (e.g., cell towers, network fibers, switches, servers). The system may use the data processing and aggregating module 203 to process (e.g., cleaning, filtering) and aggregate the collected data. The processed and aggregated data may be stored in the network performance database 204. In particular embodiments, the system may determine a number of network performance metrics or parameters based on the processed and aggregated data and store these metrics and parameters in the network performance database 204. In particular embodiments, the network performance data 204 may store raw application data, raw network infrastructure data, processed and aggregated application data, processed and aggregated infrastructure data, network performance metrics or parameters, or any related data (e.g., associated cell ID). The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers). The system 100 may use the collected application data for monitoring the network performance, such as, detecting network congestion or coverage problems. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
	analyzing and aggregating network data to generate aggregated network performance data, wherein the aggregated network performance data includes associated with the plurality of distinct network service providers (See ¶¶ [0080], [0018], [0037], Teaches that the system may receive, from a network insights interface of a client system, a query for geographic areas of interest within the communication network. The query may specify one or more network performance criteria for the geographic areas of interest. The network performance criteria may include one or more of the network performance metrics and one or more metric thresholds corresponding to those network performance metrics. The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers). The system 100 may use the collected application data for monitoring the network performance, such as, detecting network congestion or coverage problems. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
	receiving, via a user interface, area of interest data comprising an indication of one or more area of interest (See ¶ [0080], Teaches that the system may identify one or more geographic areas of interest matching the one or more network performance criteria of the query. Each identified geographic area may contain communication infrastructure connected by the communication network); 
relating, based at least in part on the area of interest data, the aggregated network performance data with the geographic reference data to generated geographic network data (See ¶ [0080], Teaches that the system may determine, for each geographic area of interest, one or more performance features associated with the geographic area of interest based on the one or more network performance metrics derived from the application data of end users collected from the one or more geographic areas of interest).
However, it does not expressly teach receiving, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions; and generating, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of one or more areas of interest and associated aggregated network performance data.
Cossins et al., from analogous art, teaches receiving, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions (See ¶¶ [0087]-[0088], Teaches that The map server 410 receives and processes communications, such as queries and data, from the web server 402 and the database server 404. The map server 410 transmits communications, such as queries and data, to the web server 402 and the database server 404. The map server 410 communicates with the database server 404 to obtain geospatial data and network data. The map server 410 communicates processed geospatial data and network data to the web server 402. The geocode generator 412 identifies and generates a geocode, such as a latitude and a longitude, based on a search criteria. Alternately, the geocode generator 412 can be configured to identify and generate other geocodes, such as a location identifier that designates a geographic location, based on a search criteria. Examples of other location identifiers are latitude and longitude coordinates, north, south, east, west, up, down, left, right, vertical and horizontal coordinates, North American data (NAD) 27, NAD 83, axial coordinates, other ordinate systems, positioning indicators, and mark identifiers.); 
and generating, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of one or more areas of interest and associated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into Gonguet to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 12, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. Gonguet et al. further teaches further comprising: generating, based at least in part on the geographic network data, a network improvement suggestion, wherein the network improvement suggestion comprises an improvement or upgrade to physical network to improve the geographic performance of at least one of the plurality of distinct network service providers in the one or more area of interest (See ¶¶ [0080], [0037] Teaches that the system may generate one or more optimization recommendations for one or more of the geographic areas of interest. The generated optimization recommendations may be customized for the geographic areas of interest based on the one or more performance features associated with the respective geographic areas of interest. The system 100 may use the collected application data for monitoring the network performance, such as, detecting network congestion or coverage problems. The system may collect application data from a number of user devices that are connected by these different communication networks (e.g., different carriers or service providers) to collect network performance data of multiple communication networks (e.g., different carriers or service providers). The network performance data across multiple communication networks may be used to generate network optimization recommendations and optimize a communication network with competitive perspective (e.g., based on competitor's network performance data, executed or completed optimization actions).); 
generating estimated network performance data based on implementation of the network improvement suggestion (See ¶ [0024], Teaches that the system may use the pricing system 213 and the cost-revenue model 214 to determine a number of cost-revenue related parameters associated with one or more recommended optimization actions. In particular embodiments, the system may use the content generating system 215 to generate a series of digital content (e.g., Ads campaign) customized for different areas based on the network performance features associated with those areas and the cost-revenue related parameters of the recommended optimization actions. In particular embodiments, the system may use the machine learning (ML) model 216 to determine the network performance features (e.g., which recommendations are effective for which areas) and predict the effectiveness of optimization recommendation. The ML model may be trained based on the historical data stored in the optimization recommendation database 220 or pre-labeled data that is generated for training the ML model. In particular embodiments, the system may generate one or more network optimization recommendations for optimizing the network performance in the identified areas. The optimization recommendations and related data (e.g., optimization action impact, predicted effectiveness) may be stored in the optimization recommendation database 220.). 
However, it does not expressly teach generating, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data.
Cossins et al., from analogous art, teaches generating, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below. Gonguet ¶ [0080] teaches that the system may send, to the client system in response to the query, instructions for presenting one or more of the optimization recommendations in the network insights interface. The optimization recommendation may be displayed on the network insights interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cossins et al. map generation with Gonguet’s optimization recommendations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 14, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more buildings or event venues.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more buildings or event venues (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 15, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more geographic regions including one or more zip code, city, or state.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more geographic regions including one or more zip code, city, or state (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

As to claim 16, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein the one or more areas of interest includes one or more roadway.
Cossins et al., from analogous art, teaches wherein the one or more areas of interest includes one or more roadway (See ¶ [0067], Teaches that the user 106 may enter a search criteria, such as a base transceiver station (BTS) event, an address, an intersection, a trouble ticket, a major trading area, or a cell site, to obtain a map display of an area or a telecommunication network. The map is generated by the GMS 104 and includes an identification of the network elements, such as cell sites, other network data, such as trouble ticket data, and geographic elements, such as streets and streams within a search range.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and further in view of Cossins et al. (US 20050004945 A1) and Raleigh et al. (US 20210120436 A1).

As to claim 19, Gonguet teaches a network analytics and optimization system for analyzing network performance by a plurality of distinct network service providers and providing a recommendation of an optimal provider to a network-switching capable device, the system comprising: one or more processors; and at least one memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors (See ¶ [0099], Teaches that computer system 700 includes a processor 702, memory 704, storage 706, an input/output (I/O) interface 708, a communication interface 710, and a bus 712.), 
	are configured to cause the system to: receive, via an interface of the network analytical system, network data comprising data related to network activity associated with the plurality of distinct network service providers (See ¶¶ [0021], [0018] Teaches that the network optimization system may use the data collection module 202 to collect data from applications running on user devices connected by communication networks. In particular embodiments, the system may collect network performance data directly from the network infrastructure (e.g., cell towers, network fibers, switches, servers). The system may use the data processing and aggregating module 203 to process (e.g., cleaning, filtering) and aggregate the collected data. The processed and aggregated data may be stored in the network performance database 204. In particular embodiments, the system may determine a number of network performance metrics or parameters based on the processed and aggregated data and store these metrics and parameters in the network performance database 204. In particular embodiments, the network performance data 204 may store raw application data, raw network infrastructure data, processed and aggregated application data, processed and aggregated infrastructure data, network performance metrics or parameters, or any related data (e.g., associated cell ID). The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers). The system 100 may use the collected application data for monitoring the network performance, such as, detecting network congestion or coverage problems); 
	analyze and aggregate network data to generate aggregated network performance data, wherein the aggregated network performance data includes associated with the plurality of distinct network service providers (See ¶¶ [0080], [0018], Teaches that the system may receive, from a network insights interface of a client system, a query for geographic areas of interest within the communication network. The query may specify one or more network performance criteria for the geographic areas of interest. The network performance criteria may include one or more of the network performance metrics and one or more metric thresholds corresponding to those network performance metrics. The system 100 may collect the application data through one or more application programming interfaces (APIs) provided by the social network platform 110 or third-parity entities (e.g., network carriers, operating system providers, application developers, application service providers)); 
relate the aggregated network performance data with the geographic reference data to generated geographic network data (See ¶ [0080], Teaches that the system may determine, for each geographic area of interest, one or more performance features associated with the geographic area of interest based on the one or more network performance metrics derived from the application data of end users collected from the one or more geographic areas of interest).
However, it does not expressly teach receive, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions; receive, via a user interface, location data indicative of current location of the network-switching capable device; determine, based on the location data, the optimal network provider of the plurality of distinct network providers, wherein the optimal network provider is the provider with the best aggregated network performance data associated with the location data; and provide, to the network-switching capable device, an indication of the optimal network provider.
Cossins et al., from analogous art, teaches receive, via an interface of the network analytical system, geographic reference data comprising data associated with one or more geographic regions (See ¶¶ [0087]-[0088], Teaches that The map server 410 receives and processes communications, such as queries and data, from the web server 402 and the database server 404. The map server 410 transmits communications, such as queries and data, to the web server 402 and the database server 404. The map server 410 communicates with the database server 404 to obtain geospatial data and network data. The map server 410 communicates processed geospatial data and network data to the web server 402. The geocode generator 412 identifies and generates a geocode, such as a latitude and a longitude, based on a search criteria. Alternately, the geocode generator 412 can be configured to identify and generate other geocodes, such as a location identifier that designates a geographic location, based on a search criteria. Examples of other location identifiers are latitude and longitude coordinates, north, south, east, west, up, down, left, right, vertical and horizontal coordinates, North American data (NAD) 27, NAD 83, axial coordinates, other ordinate systems, positioning indicators, and mark identifiers.); 
and provide, to the network-switching capable device, an indication of the optimal network provider (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into Gonguet to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).
	However, it does not expressly teach receive, via a user interface, location data indicative of current location of the network-switching capable device; determine, based on the location data, the optimal network provider of the plurality of distinct network providers, wherein the optimal network provider is the provider with the best aggregated network performance data associated with the location data.
	Raleigh et al., from analogous art, teaches receive, via a user interface, location data indicative of current location of the network-switching capable device (See ¶ [0096], Teaches that the location detection engine 502 stores the detected location in the location datastore 504. The data structures of the location datastore 504 can be as simple as coordinates in two-dimensional or three-dimensional space); 
determine, based on the location data, the optimal network provider of the plurality of distinct network providers, wherein the optimal network provider is the provider with the best aggregated network performance data associated with the location data (See ¶ [0164], Teaches that the server can perform an algorithm in memory to optimize capacity to a group of subscribers of a service provider associated with the server. The optimization can take into account network loading, wireless device location, wireless device connections, performance history (including, e.g., a time of day associated with a particular performance for a network), a network map over a geographic area, motion traces of wireless devices, subscriber preferences, incentives, and cost functions to name several. The prioritized list can take the form of a network map, which can be treated as a subset of prioritized list (with an added geo-location component).).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Raleigh et al. into the combination of Gonguet and Cossins et al. to provide tools to a service provider to encourage or direct a subscriber to offload from a first network to a second network.
One of ordinary skill in the art would have been motivated because it allows one to provide tools to a service provider to encourage or direct a subscriber to offload from a first network to a second network (See Raleigh et al. ¶ [0020]).

As to claim 20, the combination of Gonguet and Cossins et al. teaches the system according to claim 19 above. However, it does not expressly teach providing an indication of the optimal network provider comprises: generating, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of the location data, associated aggregated network performance data, and optimal network provider; and providing, to a user device configured to provide the interactive GUI, the geospatial map overlay.
Cossins et al., from analogous art, teaches providing an indication of the optimal network provider comprises: generating, based at least in part on the geographic network data, a geospatial map overlay for incorporation in an interactive graphical user interface (GUI), the geospatial map overlay comprising a visual indication of the location data, associated aggregated network performance data, and optimal network provider; and providing, to a user device configured to provide the interactive GUI, the geospatial map overlay (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. and Raleigh et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and Cossins et al. (US 20050004945 A1) and further in view of ALEXIS (US 20090002367 A1).

As to claim 2, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the one or more processors, are further configured to cause the system to: provide, to a user device via a real time API configured to provide the interactive GUI, the geospatial map overlay.
ALEXIS, from analogous art, teaches wherein the one or more processors, are further configured to cause the system to: provide, to a user device via a real time API configured to provide the interactive GUI, the geospatial map overlay (See ¶ [0025], Teaches that The example system of FIG. 2 can take advantage of certain web services for geo-spatial information, as well as other geo-processing routines that will enhance the user experience. Example web services can include ESRI and/or ArcWeb. Further embodiments provide for the interface application to consist of controls, functions and a globe interface, e.g., ArcGlobe and/or ArcGIS Explorer. Arc products are produced by ESRI and serve as a rich set of Web services application programming interfaces (APIs) for integrating mapping functionality and geographic information services (GIS) content into a browser, desktop, mobile platform, and/or server applications. These products and interfaces are known in the art, and can be used in conjunction with the present application.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ALEXIS into the combination of Gonguet and Cossins et al. to evaluate wireless access coverage areas in an informative and user-friendly manner and allows users to determine exact locations in which wireless access service is provided and gain interactive feedback from the user-friendly system.
One of ordinary skill in the art would have been motivated because it allows one to evaluate wireless access coverage areas in an informative and user-friendly manner and allows users to determine exact locations in which wireless access service is provided and gain interactive feedback from the user-friendly system (See ALEXIS ¶ [0003]).

As to claim 11, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach further comprising: providing, to a user device via a real time API configured to provide the interactive GUI, the geospatial map overlay.
ALEXIS, from analogous art, teaches further comprising: providing, to a user device via a real time API configured to provide the interactive GUI, the geospatial map overlay (See ¶ [0025], Teaches that The example system of FIG. 2 can take advantage of certain web services for geo-spatial information, as well as other geo-processing routines that will enhance the user experience. Example web services can include ESRI and/or ArcWeb. Further embodiments provide for the interface application to consist of controls, functions and a globe interface, e.g., ArcGlobe and/or ArcGIS Explorer. Arc products are produced by ESRI and serve as a rich set of Web services application programming interfaces (APIs) for integrating mapping functionality and geographic information services (GIS) content into a browser, desktop, mobile platform, and/or server applications. These products and interfaces are known in the art, and can be used in conjunction with the present application.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of ALEXIS into the combination of Gonguet and Cossins et al. to evaluate wireless access coverage areas in an informative and user-friendly manner and allows users to determine exact locations in which wireless access service is provided and gain interactive feedback from the user-friendly system.
One of ordinary skill in the art would have been motivated because it allows one to evaluate wireless access coverage areas in an informative and user-friendly manner and allows users to determine exact locations in which wireless access service is provided and gain interactive feedback from the user-friendly system (See ALEXIS ¶ [0003]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and Cossins et al. (US 20050004945 A1) and further in view of Mahimkar et al. (US 20180035307 A1).

As to claim 4, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. Gonguet et al. further teaches generate estimated network performance data based on implementation of the network improvement action (See ¶ [0024], Teaches that the system may use the pricing system 213 and the cost-revenue model 214 to determine a number of cost-revenue related parameters associated with one or more recommended optimization actions. In particular embodiments, the system may use the content generating system 215 to generate a series of digital content (e.g., Ads campaign) customized for different areas based on the network performance features associated with those areas and the cost-revenue related parameters of the recommended optimization actions. In particular embodiments, the system may use the machine learning (ML) model 216 to determine the network performance features (e.g., which recommendations are effective for which areas) and predict the effectiveness of optimization recommendation. The ML model may be trained based on the historical data stored in the optimization recommendation database 220 or pre-labeled data that is generated for training the ML model. In particular embodiments, the system may generate one or more network optimization recommendations for optimizing the network performance in the identified areas. The optimization recommendations and related data (e.g., optimization action impact, predicted effectiveness) may be stored in the optimization recommendation database 220.). 
However, it does not expressly teach wherein the one or more processors, are further configured to cause the system to: receive, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to the physical network to improve the geographic performance of at least one of the plurality of network service providers in the one or more area of interest; and generate, based at least in part on the geographic network data and the estimated network improvement data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data.
Cossins et al., from analogous art, teaches generate, based at least in part on the geographic network data and the estimated network improvement data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below. Gonguet ¶ [0080] teaches that the system may send, to the client system in response to the query, instructions for presenting one or more of the optimization recommendations in the network insights interface. The optimization recommendation may be displayed on the network insights interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cossins et al. map generation with Gonguet’s optimization recommendations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).
However, it does not expressly teach wherein the one or more processors, are further configured to cause the system to: receive, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to the physical network to improve the geographic performance of at least one of the plurality of network service providers in the one or more area of interest.
Mahimkar et al., from analogous art, teaches wherein the one or more processors, are further configured to cause the system to: receive, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to the physical network to improve the geographic performance of at least one of the plurality of network service providers in the one or more area of interest (See ¶ [0053], Teaches that the upgrade is applied to the chosen nodes of step 102. Subsequent to the implementation of the upgrade (e.g., change in hardware or software), at step 104 the performance of the chosen nodes (or clusters) are determined. Generally, the impacts of network changes may be monitored using a wide variety of service performance indicators. An expected performance impact (an improvement or no degradation) ensures good quality of service provided to the end-users).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mahimkar et al. into the combination of Gonguet and Cossins et al. to determine where to conduct upgrade field tests in order to accurately identify significant features that affect a change in a network.
One of ordinary skill in the art would have been motivated because it allows one to determine where to conduct upgrade field tests in order to accurately identify significant features that affect a change in a network (See Mahimkar et al. ¶ [0006]).

As to claim 13, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. Gonguet et al. further teaches generating estimated network performance data based on implementation of the network improvement action (See ¶ [0024], Teaches that the system may use the pricing system 213 and the cost-revenue model 214 to determine a number of cost-revenue related parameters associated with one or more recommended optimization actions. In particular embodiments, the system may use the content generating system 215 to generate a series of digital content (e.g., Ads campaign) customized for different areas based on the network performance features associated with those areas and the cost-revenue related parameters of the recommended optimization actions. In particular embodiments, the system may use the machine learning (ML) model 216 to determine the network performance features (e.g., which recommendations are effective for which areas) and predict the effectiveness of optimization recommendation. The ML model may be trained based on the historical data stored in the optimization recommendation database 220 or pre-labeled data that is generated for training the ML model. In particular embodiments, the system may generate one or more network optimization recommendations for optimizing the network performance in the identified areas. The optimization recommendations and related data (e.g., optimization action impact, predicted effectiveness) may be stored in the optimization recommendation database 220.). 
However, it does not expressly teach further comprising: receiving, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to physical network to improve the geographic performance of at least one of the plurality of distinct network service providers in the one or more area of interest; generating estimated network performance data based on implementation of the network improvement action; and generating, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data.
Cossins et al., from analogous art, teaches generating, based at least in part on the geographic network data and the estimated network performance data, an estimated geospatial map overlay for incorporation in the interactive graphical user interface, the estimated geospatial map overlay comprising an updated visual indication of one or more areas of interest and associated estimated aggregated network performance data (See ¶¶ [0089]-[0090], Teaches that The map generator 414 identifies network elements and geographic elements located within a search range of a geocode and generates a map having images and/or text representing the identified network elements, including any associated performance elements, and the identified geographic elements. The map may display multiple layers of network data, including trouble tickets, network trouble areas, network alarms, network performance, switch configuration, coverage levels, cell locations, and future cell sites in their proper geographic location. Other layers may exist that may be used to understand the network data and the geographic data. For example, the map generator 414 may generate a map having components such as those depicted in FIG. 2, as well as other data, or the map of FIG. 5A described more fully below. The map may have network data and/or geospatial data that identifies customers (e.g. by trouble tickets) in a telecommunication network relative to network elements, including any associated performance elements, geographic elements, and/or geographic locations. The map generator 414 generates a map based a navigation criteria, such as a selection of pan, zoom, or movement of a map in a direction. Direction may be specified in any form including north, south, east, west, up, down, left, right, vertical and horizontal coordinates, latitude and longitude coordinates, NAD 27, NAD 83, in axial coordinates, or in another ordinate system. Another example of a generated map is the map of FIG. 5A, as described more fully below. Gonguet ¶ [0080] teaches that the system may send, to the client system in response to the query, instructions for presenting one or more of the optimization recommendations in the network insights interface. The optimization recommendation may be displayed on the network insights interface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Cossins et al. map generation with Gonguet’s optimization recommendations).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cossins et al. into the combination of Gonguet and Cossins et al. to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period.
One of ordinary skill in the art would have been motivated because it allows one to generate a plurality of time sequenced maps to depict a performance of a system over a selectable time period (See Cossins et al. ¶ [0006]).
However, it does not expressly teach further comprising: receiving, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to physical network to improve the geographic performance of at least one of the plurality of distinct network service providers in the one or more area of interest.
Mahimkar et al., from analogous art, teaches further comprising: receiving, via a user interface, an indication of a network improvement action, wherein the network improvement action comprises an improvement or upgrade to physical network to improve the geographic performance of at least one of the plurality of distinct network service providers in the one or more area of interest (See ¶ [0053], Teaches that the upgrade is applied to the chosen nodes of step 102. Subsequent to the implementation of the upgrade (e.g., change in hardware or software), at step 104 the performance of the chosen nodes (or clusters) are determined. Generally, the impacts of network changes may be monitored using a wide variety of service performance indicators. An expected performance impact (an improvement or no degradation) ensures good quality of service provided to the end-users).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mahimkar et al. into the combination of Gonguet and Cossins et al. to determine where to conduct upgrade field tests in order to accurately identify significant features that affect a change in a network.
One of ordinary skill in the art would have been motivated because it allows one to determine where to conduct upgrade field tests in order to accurately identify significant features that affect a change in a network (See Mahimkar et al. ¶ [0006]).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and Cossins et al. (US 20050004945 A1) and further in view of Peterson et al. (US 20170293635 A1).

As to claim 8, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein the geographic reference data includes map reference data including one or more shapefiles.
Peterson et al., from analogous art, teaches wherein the geographic reference data includes map reference data including one or more shapefiles (See ¶ [0112], Teaches that A single schema means a collection of data such as attributes and metadata that may be specified in a file for a particular spatial object. For example, the object may be a road network. In some cases, there are some data formats that need several files to define a schema; an example of this is a GIS file called Shapefile).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peterson et al. into the combination of Gonguet and Cossins et al. to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS).
One of ordinary skill in the art would have been motivated because it allows one to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS) (See Peterson et al. ¶ [0002]).

As to claim 17, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein the geographic reference data includes map reference data including one or more shapefiles.
Peterson et al., from analogous art, teaches wherein the geographic reference data includes map reference data including one or more shapefiles (See ¶ [0112], Teaches that A single schema means a collection of data such as attributes and metadata that may be specified in a file for a particular spatial object. For example, the object may be a road network. In some cases, there are some data formats that need several files to define a schema; an example of this is a GIS file called Shapefile).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peterson et al. into the combination of Gonguet and Cossins et al. to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS).
One of ordinary skill in the art would have been motivated because it allows one to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS) (See Peterson et al. ¶ [0002]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonguet (US 20200162336 A1) and Cossins et al. (US 20050004945 A1) and further in view of Peterson et al. (US 20170293635 A1) and Dicklin et al. (US 20160055832 A1).

As to claim 9, the combination of Gonguet and Cossins et al. teaches the system according to claim 1 above. However, it does not expressly teach wherein relating the aggregated network performance data with the geographic reference data to generated geographic network data comprises: receiving one or more shapefiles including geospatial data associated with areas of interest; and grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data.
Peterson et al., from analogous art, teaches wherein relating the aggregated network performance data with the geographic reference data to generated geographic network data comprises: receiving one or more shapefiles including geospatial data associated with areas of interest (See ¶ [0112], Teaches that A single schema means a collection of data such as attributes and metadata that may be specified in a file for a particular spatial object. For example, the object may be a road network. In some cases, there are some data formats that need several files to define a schema; an example of this is a GIS file called Shapefile).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peterson et al. into the combination of Gonguet and Cossins et al. to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS).
One of ordinary skill in the art would have been motivated because it allows one to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS) (See Peterson et al. ¶ [0002]).
However, it does not expressly teach grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data.
Dicklin et al., from analogous art, teaches grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data (See ¶¶ [0044], [0050]-[0051], Teaches that A group of adjacent hexagons are shown in FIG. 1 as overlaid on part of the street map. The approximation of a hexagon to a circle is readily apparent. The ability of the hexagon shape to cover the street map when so arranged with adjacent interior sides is also readily apparent. In FIG. 1, only a small number of hexagons are illustrated, but it is clear that the entire street map in FIG. 1 could be covered with hexagons. The scalability of the regular hexagonal shapes permits information relative to any contiguous geographically sized area to be related to a single hexagon. Accordingly, a single calculated location 100 of an underlying map can be related to the information represented by one or more hexagons that overlap the single calculated location. In other embodiments, the scalability of the regular hexagonal shapes permits a geographic area of nearly any shape and size to be covered by one or more hexagons. In one embodiment, when the two-dimensional map and the overlying hexagons are rendered on the electronic display, the overlying hexagons are visually represented as one honeycomb pattern. Further examination of each displayed hexagon in the pattern may retrieve information from overlapping hexagons that are not displayed.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dicklin et al. into the combination of Gonguet and Cossins et al. and Peterson et al. to provide a scalable mechanism that provides beneficial information to users of computerized devices that are presented on maps on their device's display.
One of ordinary skill in the art would have been motivated because it allows one to provide a scalable mechanism that provides beneficial information to users of computerized devices that are presented on maps on their device's display (See Dicklin et al. ¶ [0030]).

As to claim 18, the combination of Gonguet and Cossins et al. teaches the method according to claim 10 above. However, it does not expressly teach wherein relating the aggregated network performance data with the geographic reference data to generated geographic network data comprises: receiving one or more shapefiles including geospatial data associated with areas of interest; and grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data.
Peterson et al., from analogous art, teaches wherein relating the aggregated network performance data with the geographic reference data to generated geographic network data comprises: receiving one or more shapefiles including geospatial data associated with areas of interest (See ¶ [0112], Teaches that A single schema means a collection of data such as attributes and metadata that may be specified in a file for a particular spatial object. For example, the object may be a road network. In some cases, there are some data formats that need several files to define a schema; an example of this is a GIS file called Shapefile).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Peterson et al. into the combination of Gonguet and Cossins et al. to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS).
One of ordinary skill in the art would have been motivated because it allows one to systems and methods for providing distributed geospatial data and analysis, and display of the geospatial analysis including associated values and statistics on a graphical user interface based on a discrete global grid system (DGGS) (See Peterson et al. ¶ [0002]).
However, it does not expressly teach grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data.
Dicklin et al., from analogous art, teaches grouping, via hexagonal tessellation, the aggregated network performance data and the geospatial data (See ¶¶ [0044], [0050]-[0051], Teaches that A group of adjacent hexagons are shown in FIG. 1 as overlaid on part of the street map. The approximation of a hexagon to a circle is readily apparent. The ability of the hexagon shape to cover the street map when so arranged with adjacent interior sides is also readily apparent. In FIG. 1, only a small number of hexagons are illustrated, but it is clear that the entire street map in FIG. 1 could be covered with hexagons. The scalability of the regular hexagonal shapes permits information relative to any contiguous geographically sized area to be related to a single hexagon. Accordingly, a single calculated location 100 of an underlying map can be related to the information represented by one or more hexagons that overlap the single calculated location. In other embodiments, the scalability of the regular hexagonal shapes permits a geographic area of nearly any shape and size to be covered by one or more hexagons. In one embodiment, when the two-dimensional map and the overlying hexagons are rendered on the electronic display, the overlying hexagons are visually represented as one honeycomb pattern. Further examination of each displayed hexagon in the pattern may retrieve information from overlapping hexagons that are not displayed.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Dicklin et al. into the combination of Gonguet and Cossins et al. and Peterson et al. to provide a scalable mechanism that provides beneficial information to users of computerized devices that are presented on maps on their device's display.
One of ordinary skill in the art would have been motivated because it allows one to provide a scalable mechanism that provides beneficial information to users of computerized devices that are presented on maps on their device's display (See Dicklin et al. ¶ [0030]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        10/28/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456